Title: To Thomas Jefferson from John Augustus Chevallie, 21 May 1805
From: Chevallie, John Augustus
To: Jefferson, Thomas


                  
                     
                        Union tavern George town 21t. May 1805.
                  
                  J. A. Chevallié Present his respectful compliments to his Excellency the President & take the liberty of Enclosing an Abstract of James McKay’s travels up the Missoury which he received last Evening from St. Louis des Illinois. if the President has not seen it before, he will be Very Wellcome to Direct a Copy to be taken, previous to its being returned to J.A.C.
               